Citation Nr: 1455097	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for a skin condition of the feet (claimed as onychomycosis), claimed as due to herbicide exposure.

3.  Entitlement to service connection for a skin condition of the head, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1971, which includes service in the Republic of Vietnam (Vietnam).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues on appeal were previously before the Board in August 2012, at which time they were remanded for further development.  In compliance with the August 2012 remand directives, the RO completed the following: (1) requested that the Veteran provide the names, addresses, and dates of treatment of all non-VA medical providers that have treated the Veteran for the claimed disabilities; (2) obtained records of the Veteran's post-December 2008 VA treatment; (3) scheduled examinations to ascertain the nature and etiology of any current skin conditions and pes planus; and (4) readjudicated the claims on appeal.  Review of the record reveals that while the Veteran provided the requested examination with regard to the Veteran's skin condition of the feet (diagnosed as onychomycosis of the left great toe), the examiner failed to offer an opinion as to whether this condition is the result of the Veteran's exposure to herbicides during service, as directed.  As a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with a remand, the Board finds that another remand is necessary to obtain an opinion regarding the effect of herbicide exposure on the development of the Veteran's onychomycosis.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Otherwise, the Board finds that there has been substantial compliance with the August 2012 remand directives and the Board may proceed with review of the remaining claims without prejudice to the Veteran.

The issue of the Veteran's entitlement to service connection for a skin condition of the feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his bilateral pes planus had onset in service.

2.  Resolving all doubt in favor of the Veteran, his skin condition of the head had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for skin condition of the head have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), such as ischemic heart disease, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board observes that the law mandates when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  See Gilbert, 1 Vet. App. at 49.


A.  Bilateral Pes Planus

In his April 2007 claim for service connection, the Veteran reported that his pes planus had onset during service in 1969.  The Board notes that a March 1971 separation examination report indicates that the Veteran's feet and lower extremities were normal at that time.

Postservice VA treatment records document the Veteran's complaints of bilateral pes planus, which are reports that the Board finds both competent and credible.  See Falzone v. Brown, 8 Vet. App. 398, 403 (2005) (holding that pes planus is the type of condition that lends itself to lay observation).  May 2007 VA treatment records document the results of imaging studies that only show pes planus of the right foot.  A December 2012 VA examination report notes that mild pes planus of the right foot was documented on x-ray, but physical examination showed bilateral pes planus.  The examiner opined that it was less likely than not that the Veteran's condition was incurred in or caused by an in-service injury, event, or illness because the Veteran's STRs and separation examination are negative for reports of the condition, and his postservice employment required a lot of standing and walking, which would put stress on the feet.  To this point, the Board notes that it appears as though the examiner failed to consider the Veteran's competent and credible reports that he has experienced bilateral pes planus since service, and thus, the Board affords little probative value to this opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

Thus, although the Veteran's postservice history of stress on the feet is significant, the Board finds that the evidence stands in equipoise as to the etiology of the Veteran's pes planus.  Resolving any doubt in favor of the Veteran, the Board finds that the competent and credible evidence of record reflects that it is at least as likely as not that the Veteran's bilateral pes planus was incurred during his active service, and service connection for bilateral pes planus is warranted.


B.  Skin Condition of the Head

In his April 2007 claim for service connection, the Veteran reported that his skin condition of the head had onset in March 1971.  In a March 2009 statement, the Veteran attributed his condition to his presumed in-service exposure to the herbicide Agent Orange.  In a September 2009 statement, the Veteran further asserted that he developed a rash on his skin, to include his scalp and feet, while in Vietnam.  He contended that, during service, he was informed that his condition was typical jungle rot that would resolve and that reporting a medical problem or condition that would require treatment would delay his discharge.  The Veteran's March 1971 separation examination report indicates that his "skin, lymphatics" and "head, face, neck and scalp" were normal upon separation.

Also in his September 2009 statement, the Veteran reported that he treated his skin conditions with various topical treatments postservice.  Non-VA records that document an April 1985 punch biopsy of the scalp document a diagnosis of pseudolymphoma and indicate that the Veteran's pattern can be seen in a variety of conditions, to include arthropod bites, trauma, and drug sensitivity reactions, but there is no recognized predisposing cause in many situations.  An accompanying record documents the Veteran's report that he noticed redness of the scalp for two years and bumps on the scalp for one and one half years.  Subsequent non-VA records dated November 1994 note that the Veteran developed nodular abnormalities of his scalp in 1985 and that, at that time, consideration was given to an atypical fungal infection that may have been contracted in Vietnam in the 1970s.  It was noted that the Veteran's scalp nodularity progressed significantly and he was diagnosed with "long standing and progressive atypical lymphocytic infiltrate occupying the scalp."

VA treatment records dated May 2007 indicate that the Veteran had a skin lesion on his scalp that was removed using radiation, and implies that there is a relationship between the Veteran's reported recurring lesions and jungle rot.  In June 2007, non-VA physician Dr. W.R. documented the Veteran's report that the Veteran has had several kinds of skin lesions requiring surgery since he served in Vietnam.  VA provided a general medical examination in February 2012 during which the Veteran's history of lymphocytoma cutis of the scalp was noted.  In December 2012, a VA examiner opined that the Veteran's current lymphocytoma cutis was less likely than not caused or aggravated by his military service, to include consideration of whether it was caused or aggravated by his exposure to Agent Orange.

The Board acknowledges the December 2012 examiner's opinion that the Veteran's skin condition of the head is not related to his active service, but finds previous opinions regarding the etiology of the Veteran's condition highly probative in this regard.  Specifically, the Board finds that the April 1985 and November 1994 records that indicate that there is no recognized predisposing cause of the Veteran's condition and that his condition may be related to an atypical fungal infection that may have been contracted during his service in Vietnam are probative in determining the etiology of the claimed condition.  Notably, the examiner who offered the December 2012 did not provide an opinion to refute the April 1985 and November 1994 findings.  Accordingly, the Board finds that the evidence stands in equipoise as to whether the Veteran's current skin condition of the head is related to service, and service connection must be granted.


ORDER

Service connection for bilateral pes planus is granted.

Service connection for a skin condition of the head is granted.


REMAND

A remand is necessary to ensure compliance with the August 2012 remand directives that instructed the VA examiner to provide an opinion as to whether the Veteran's skin condition of the feet was caused by his exposure to herbicides during service.  Stegall, 11 Vet. App. at 271.

In addition, the Board notes that VA sent a letter to the Veteran in October 2012 in which VA requested that the Veteran authorize VA to obtain records of the Veteran's reported treatment for skin conditions by Dr. Cliff and Dr. Kettlekamp.  The record shows that the Veteran did not authorize VA to obtain these records nor did he submit the relevant records.  While on remand, the Veteran should be given another opportunity to submit records of this treatment, or authorize VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide, or authorize VA to obtain, records of his treatment by Dr. Cliff and Dr. Kettlekamp.  All efforts to obtain these records and any negative responses should be documented.  If the RO cannot obtain records identified by the Veteran, this should be indicated in the file.  The Veteran should be notified of unsuccessful efforts to obtain any identified records.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any pre-service, in-service and/or post- symptomatology of his skin condition of the feet.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain a medical opinion from the clinician who conducted the Veteran's December 2012 skin diseases examination.  If this clinician is not available, the requested opinion should be provided by another appropriate clinician.

The claims folder should be made available to the clinician for review, with such review noted in the provided reports.  The clinician should record the full history of the Veteran's skin condition of the feet, including the Veteran's competent report of his symptoms.

	(a) The clinician is asked to note the Veteran's current skin conditions of the feet.

   (b) Next, the clinician should provide an opinion as to whether it is at least as likely as not that any current skin condition of the feet was incurred in or aggravated by the Veteran's active service.
   
   (c) Lastly, the clinician should provide an opinion as to whether it is at least as likely as not that any current skin condition of the feet is the result of the Veteran's conceded exposure to herbicides during service.

The rationale for all opinions expressed should be set forth in legible reports and all findings should be reported in detail.  A clinician's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.  As such, if the clinician is unable to offer an opinion, it is essential that the clinician provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.
   
4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The Veteran's claim must be readjudicated in light of the Board's determination that in-service exposure to herbicides has been conceded.

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afford an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


